Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanumuri et al. (US 220160112630 A1, hereinafter “Kanumuri”), in view of Lee et al. (US 2008/0050111 A1, hereinafter “Lee”).

Regarding claim 14, Kanumuri teaches a host device (Figs. 2-6) comprising: hardware processing circuitry (Figs. 2-6); 
a hardware memory storing instructions that when executed, configure the hardware processing circuitry to perform operations ([0046]: a computer-readable medium comprising processor-executable instructions configured to implement one or more of the techniques of Fig. 1) comprising: 
receiving, at a host device Figs. 2-6, [0028]: a set of modules 206 to provide potential camera capture recommendation settings for a camera capture recommendation 220, such as an high dynamic range module 208, a haze removal module 210, a focus bracketing module 212, a flash bracketing module 214 ) 

selecting, Figs. 2&4, [0028]: the camera capture recommendation 220 provide the potential camera capture recommendation to the application 202 that select a recommendation implementation instruction 222 to apply); 
and transmitting, to a wearable camera device, the selected autobracketing configuration (Figs. 2&4, [0029]: a wearable device (e.g., a smart watch), comprising a capture device to receive the recommendation implementation instruction 222 specifying that capture settings are to be applied).
Kanumuri does not teach receiving a plurality of configurations associated with a plurality of contexts; accessing a current context; selecting, based on comparing the current context with the plurality of contexts, a configuration.
However, Lee discloses receiving a plurality of configurations associated with a plurality of contexts; accessing a current context (Fig. 2B, [0048]-0058]: server transmits a retrieved at least one optimum value of at least one photographing parameter according to time, weather, and season of an area in which the mobile terminal is located)); selecting, based on comparing the current context with the plurality of contexts, a configuration (Fig. 2B, [0048]-0058]: The mobile terminal displays the camera-setting values received from the server on a preview screen (S265). The mobile terminal identifies whether there is a user's input for modifying camera setting values, namely, whether a signal is input for modifying the current values (S267). If a signal is not input by the user, the mobile terminal sets the camera 140 with the current values and takes a picture (S281)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving a plurality of configurations associated with a plurality of contexts; accessing a current context; selecting, based on comparing the current context with the plurality of contexts, a configuration as taught by Lee into Kanumuri imaging device. The suggestion/ motivation for doing so would be to provide an apparatus and a method for automatically modifying camera-setting values of photographing parameters corresponding to time, weather, and season of an area in which the mobile terminal is located, to improve the quality of photographs (Lee: [0010]).

Regarding claim 15, the Kanumuri and Lee combination teaches the host device of claim 14, in addition Lee discloses wherein the operations further comprise: determining the current context; and storing the current context (Fig. 2B, [0048]-0058]: The automatic camera-setting mode allows automatically setting (i.e., selecting and determining) at least one optimum value of at least one photographing parameter according to time, weather, and season of an area in which the mobile terminal is located. the mobile terminal transmits time and location information received from a base station to a server (S255), (Examiner point out that to transmit data it need to be stored at least temporarily).

Regarding claim 16, the Kanumuri and Lee combination teaches the host device of claim 15, in addition Lee discloses wherein current context is determined based on sensor data at the host device (Fig. 2B, [0048]-0058]: The automatic camera-setting mode allows automatically setting (i.e., selecting and determining) at least one optimum value of at least one photographing parameter according to time, weather, and season of an area in which the mobile terminal is located. the mobile terminal transmits time and location information received from a base station to a server (S255)).

Regarding claim 17, the Kanumuri and Lee combination teaches the host device of claim 16, in addition Lee discloses wherein the current context is a time of day, a location of the host device, or a luminosity determined at the host device (Fig. 2B, [0048]-0058]: The automatic camera-setting mode allows automatically setting (i.e., selecting and determining) at least one optimum value of at least one photographing parameter according to time, weather, and season of an area in which the mobile terminal is located. the mobile terminal transmits time and location information received from a base station to a server (S255)).


Regarding claim 18,  claim 18 has been analyzed and rejected with regard to claim 1 and in accordance with Kanumuri's further teaching on: non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a host device, cause the host device to perform operations ([0046]: a computer-readable medium comprising processor-executable instructions configured to implement one or more of the techniques of Fig. 1).

Regarding claim 19,  claim 19 has been analyzed with regard to claim 15 and is rejected for the same reasons of obviousness as used above.

Regarding claim 20,  claim 20 has been analyzed with regard to claim 16 and is rejected for the same reasons of obviousness as used above.

Regarding claim 1,  Method claim 1 is drawn to the method of using the corresponding apparatus claimed in claim 14. Therefore, method claim 1, corresponds to apparatus claim 14, is rejected for the same reasons of obviousness as used above.

Regarding claims 2-4,  Method claim 2-4 are drawn to the method of using the corresponding apparatus claimed in respective claims 15-17. Therefore, method claim 1, corresponds to apparatus claims 15-17, are rejected for the same reasons of obviousness as used above.

Regarding claim 5, the Kanumuri and Lee combination teaches the method of claim 2, in addition Lee discloses wherein the current context is determined based on an anticipated context (Fig. 2B, [0048]-0058]: The automatic camera-setting mode allows automatically setting (i.e., selecting and determining) at least one optimum value of at least one photographing parameter according to time, weather, and season of an area in which the mobile terminal is located. the mobile terminal transmits time and location information received from a base station to a server (S255)).

Regarding claim 6, the Kanumuri and Lee combination teaches the method of claim 1, in addition Kanumuri discloses wherein each of the plurality of autobracketing configurations comprises a camera configuration, the camera configuration comprising a plurality of camera settings (Figs. 2-6, [0028]: a set of modules 206 to provide potential camera capture recommendation settings for a camera capture recommendation 220, such as an high dynamic range module 208, a haze removal module 210, a focus bracketing module 212, a flash bracketing module 214 ).

Regarding claim 7, the Kanumuri and Lee combination teaches the method of claim 6, in addition Kanumuri discloses wherein the plurality of camera settings comprise an International Standards Organization (ISO) setting and an exposure level setting (Figs. 2-6, [0016]: The camera parameters comprise at least one of an exposure time, an exposure compensation, ISO settings, focus settings).

Regarding claim 8, the Kanumuri and Lee combination teaches the method of claim 7, in addition Kanumuri discloses wherein the plurality of camera settings further comprise one or more settings of: (a) a camera shutter speed based on one or more of an image brightness metric and an image sharpness metric for a first frame of the first plurality of frames; (b) camera exposure settings based on one or more of the image brightness metric and the image sharpness metric of the first frame of the first plurality of frames; (c) camera focus settings; (d) camera white balance settings based on an image colonization metric; (e) camera flash settings based on the image brightness metric; and (f) image stabilization settings based on one or more of the image brightness metric and the image sharpness metric, so that automatic adjustment can be made to the amount of on-board processing devoted to photographic image stabilization (Figs. 2-6, [0016]: The camera parameters may comprise at least one of an exposure time, an exposure compensation, ISO settings, focus settings, a capture scene mode (e.g., auto, manual, portrait, macro, etc.), a flash setting (e.g., power), a zoom setting, a sensor frame rate, a white balance parameter, a histogram of a scene that is to be captured by the capture device, an estimated noise variance, an estimated depth of the scene, a sharpness map of the scene, feature points in the scene (e.g., SIFT), or any other camera parameters or combinations thereof.).

Regarding claim 10, the Kanumuri and Lee combination teaches the method of claim 1 further comprising: receiving, from the wearable camera device, a camera configuration, an associated context, and an indication of an autobracketing configuration of the plurality of autobracketing configurations used to determine the camera configuration; and sending, to the server computer, the camera configuration, the associated context, and the indication of an autobracketing configuration of the plurality of autobracketing configurations used to determine the camera configuration ([0016]-0017] of Kanumuri: the capture device (wearable) provides camera parameters to be evaluated to generate a camera capture recommendation. [0048]-0058] of Lee: the mobile terminal transmits time and location information received (context) from a base station to a server). The suggestion/ motivation for doing so would be to provide an apparatus and a method for automatically modifying camera-setting values of photographing parameters corresponding to time, weather, and season of an area in which the mobile terminal is located, to improve the quality of photographs (Lee: [0010]).

Regarding claim 11, the Kanumuri and Lee combination teaches the method of claim 1, in addition Lee discloses wherein the plurality of autobracketing configurations associated with the plurality of contexts are based on the server computer receiving, from a plurality of camera devices, a plurality of camera configurations each associated with a context (Fig. 2B, [0048]-0058]: The server then identifies whether information corresponding to the location information received from the mobile terminal (S259), and retrieves camera-setting values stored in a storage unit according to the identified season and weather, and corresponding to the time information received from the base station (S261). The server then transmits the retrieved optimum values of photographing parameters from camera-setting information to the mobile terminal (S263)).
Regarding claim 12, the Kanumuri and Lee combination teaches the method of claim 1, in addition Kanumuri discloses wherein the host device is a mobile phone comprising an image capturing device (Figs. 2&4, [0029]: a wearable device (e.g., a smart watch), comprising a capture device to receive the recommendation implementation instruction 222 specifying that capture settings are to be applied).

Regarding claim 13, the Kanumuri and Lee combination teaches the method of claim 1 further comprising: transmitting, to a wearable camera device, the selected autobracketing configuration with the current context (Figs. 2&4, [0029] of Kanumuri: a wearable device (e.g., a smart watch), comprising a capture device to receive the recommendation implementation instruction 222 specifying that capture settings are to be applied. [0048]-0058] of Lee: server transmits a retrieved at least one optimum value of at least one photographing parameter according to time, weather, and season of an area in which the mobile terminal is located))). The suggestion/ motivation for doing so would be to provide an apparatus and a method for automatically modifying camera-setting values of photographing parameters corresponding to time, weather, and season of an area in which the mobile terminal is located, to improve the quality of photographs (Lee: [0010]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697